Citation Nr: 0900784	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  07-17 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from October 1984 to 
October 1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO), which denied an evaluation in 
excess of 10 percent for service-connected tinnitus and 
denied a compensable evaluation for service-connected 
bilateral hearing loss.  The veteran timely appealed both 
issues.  

The veteran withdrew the issue of entitlement to an 
evaluation in excess of 10 percent for service-connected 
tinnitus, as well as his prior request for a personal 
hearing, in a June 2007 statement.  Consequently, the only 
issue on appeal is entitlement to a compensable evaluation 
for service-connected bilateral hearing loss.

Although a May 2007 lay statement in support of the veteran's 
claim from a coworker was added to the claims file after the 
May 2007 Statement of the Case without a waiver of RO review, 
the Board does not need to remand this case to the RO as this 
evidence is cumulative of evidence on file prior to May 2007.  
See 38 C.F.R. § 20.1304 (2008).  


FINDING OF FACT

The competent medical evidence of record shows that the 
veteran's service-connected bilateral hearing loss is 
productive of no worse than level I hearing acuity in the 
right ear and level II hearing acuity in the left ear.





CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation 
for the service-connected bilateral hearing loss have not 
been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.85 including Diagnostic Code 6100 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the veteran a letter in June 2006, 
prior to adjudication, which informed him of the requirements 
needed to establish entitlement to an increased evaluation.

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  No additional 
private evidence was subsequently added to the claims file.  
In compliance with the duty to notify the veteran of what 
information would substantiate his claim, the veteran was 
informed in a September 2007 letter that an effective date 
would be assigned if his claim was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was also advised that VA used a published schedule 
for rating disabilities that determined the rating assigned 
and that evidence considered in determining the disability 
rating included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  

Although the veteran was not specifically advised as to 
providing evidence on the impact that his service-connected 
disabilities have on his daily life, this is not prejudicial 
because a reasonable person could be expected to understand 
from the notices that the impact of the disability on his 
daily life is relevant to substantiating the claim.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  VA audiological examinations 
were conducted in March and July 2006.

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issue decided on 
appeal.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2008).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Analysis of the Claim

The veteran's service-connected bilateral high frequency 
hearing loss has been rated by the RO as noncompensable under 
the provisions of Diagnostic Code 6100.  Since his claim was 
received in December 2005, the current version of rating 
criteria for bilateral hearing loss, which became effective 
June 10, 1999, is for consideration.  62 Fed. Reg. 25,202-
25,210 (May 11, 1999).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

The competent medical evidence of record includes a March 
2006 VA audiogram report which reflects pure tone thresholds, 
in decibels, as follows:

HERTZ

1000 2000 3000 4000 RIGHT 35 45 50 55 LEFT 35 50 55 60

The average puretone threshold was 46 in the right ear and 50 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and 88 
percent in the left ear.

VA treatment records reveal that the veteran was given 
hearing aids in April 2006.

A July 2006 VA audiological evaluation showed pure tone 
thresholds, in decibels, as follows:

HERTZ

1000 2000 3000 4000 RIGHT 45 50 50 55 LEFT 45 55 55 60

The average puretone threshold was 50 in the right ear and 54 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and 84 
percent in the left ear.

The Board finds that neither ear shows an exceptional pattern 
of hearing; therefore, Table VI should be used for both ears.  
Applying the criteria found in 38 C.F.R. 
§§ 4.85-4.87, the veteran's March and July 2006 audiological 
examination reports translate to level I hearing in the right 
ear and level II hearing in the left ear.  Entering each of 
the category designations from the above audiological 
examination reports for each ear into Table VII results in a 
0 disability rating under Diagnostic Code 6100.

The Board has carefully reviewed and considered the veteran's 
written statements, as well as the May 2007 lay statements in 
support of the veteran's claim.  However, the Board must base 
its decision on the relevant medical evidence of record, and 
is bound by law to apply VA regulatory criteria.  As noted 
above, the Court has indicated that rating of hearing loss 
disability involves a mechanical application of the ratings 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  In the veteran's case, 
the degree of bilateral hearing loss shown by examination 
fails to meet the criteria for a 10 percent disability 
rating.  Therefore, the preponderance of the evidence is 
against the veteran's claim for a compensable rating.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

A compensable evaluation for service-connected bilateral 
hearing loss is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


